Citation Nr: 1218671	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and from November 2004 to February 2006, and his decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for traumatic brain injury.  The Veteran contends that he has current traumatic brain injury residuals due to his head being run over by a HMMWV (High- Mobility Multipurpose Wheeled Vehicle or Humvee) while training for deployment and/or due to exposure to two improvised explosive devices (IEDs) in service.

A service treatment record from Fort Dix, New Jersey, dated in December 2004 indicates that the Veteran was treated at Community Memorial Hospital earlier in December 2004 after a HMMWV ran over his foot.  Review of the claims file does not reveal any records regarding the Veteran's treatment at Community Memorial Hospital.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  As the private treatment records at Community Memorial Hospital may reveal that the Veteran suffered additional injuries, including injury to his head, in the December 2004 HMMWV accident, following the receipt of appropriate authorization, attempts must be made to obtain the records of the Veteran's treatment at Community Memorial Hospital.

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2012.  See 38 C.F.R. § 3.159(c)(2).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  .

In light of the likely outstanding records, the Board finds that after associating his private and VA treatment records with the claims file, the Veteran must be afforded a contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since March 2012.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Community Memorial Hospital in New Jersey.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any traumatic brain injury found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of 

symptomatology, the lay statements of record, and prior examination reports, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any traumatic brain injury found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

